DETAILED ACTION
The instant application having Application No. 16/709612 filed on December 10, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “the data”, which should be “the decrypted data”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 14-15 recite “each operation of the set of operations”; however, these limitations do not have antecedent basis in the claims.
Claims 18-19 recite “the processor state”; however, these limitations do not have antecedent basis in the claims.
Claim 20 recites “the instructions to update the processor state”; however, this limitation does not have antecedent basis in the claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claim 16, this issue is raised as the disclosure of the invention does not limit nor exclude signals from the broadest reasonable interpretation of a computer-readable medium.
Applicant claims a computer-readable medium having instructions stored thereon which, when executed by a data processing apparatus, causes the data processing apparatus to perform method steps. The claimed computer-readable medium can be broadly and reasonably interpreted as a signal.
Ex Parte Mewherter (Appeal 2012-007692) (Precedential). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter).  Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101.  In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007).
The subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter.  "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter.  If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009). The Examiner suggests amending the “computer-readable medium” to be a “non-transitory computer-readable medium” as is current USPTO practice.
    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kounavis (US 2019/0042734).

As per claims 1, 12, and 16, Kounavis discloses A processor comprising: 
a memory hierarchy storing encrypted data; and a core coupled to the memory hierarchy, the core comprising circuitry to (Kounavis, paragraphs 19, 21, and 32, teaches processors with multiple cores and memory.): 
access the encrypted data stored in the memory hierarchy (Kounavis, paragraph 26 and 42-49, teaches the memory logic circuitry receiving encoded data.); 
decrypt the encrypted data to yield decrypted data (Kounavis, paragraph 26 and 42-49, teaches the memory logic circuitry decrypting the encoded data.); 
perform an entropy test on the decrypted data (Kounavis, paragraphs 26, 42-49, and 133, teaches the memory logic circuitry checking the entropy of the data to determine if the data has high entropy or low entropy.); and 
update a processor state based on a result of the entropy test (Kounavis, Figure 1B and paragraphs 42-49, teaches that the state of the unit is dependent on the entropy of the data.) 
(Kounavis, paragraph 31, teaches detecting repetitions of data and comparing the entropy value to a threshold. Kounavis, paragraphs 51-54 and 65-66, teaches counting the number of repeating nibbles and comparing to a threshold by using a logical OR operation and outputting a true or false or logical one or zero i.e. a Boolean value. Kounavis, abstract, Figure 1B and paragraphs 42-49, teaches that the state of the unit is dependent on the entropy of the data. As this data is processed by the processor, it must be stored in a register.)

As per claims 2, 13, and 17, Kounavis discloses wherein the circuitry to perform the entropy test is to perform a set of operations, the set of operations comprising at least one of: determining a number of data entities in the decrypted data whose values are equal to one another; determining a number of adjacent data entities in the decrypted data whose values are equal to one another; determining a number of data entities in the decrypted data whose values are equal to at least one special value from a set of special values; and determining a sum of n highest data entity value frequencies (Kounavis, paragraph 31, teaches detecting repetitions of data and comparing the entropy value to a threshold. Kounavis, paragraphs 65-66, teaches counting the number of repeating nibbles and comparing to a threshold and outputting a true or false or logical one or zero.)

(Kounavis, paragraph 31, teaches detecting repetitions of data and comparing the entropy value to a threshold. Kounavis, paragraphs 51-54 and 65-66, teaches counting the number of repeating nibbles and comparing to a threshold by using a logical OR operation and outputting a true or false or logical one or zero i.e. a Boolean value. Kounavis, abstract, Figure 1B and paragraphs 42-49, teaches that the state of the unit is dependent on the entropy of the data.) 

As per claims 4, 15, and 19, Kounavis discloses wherein the circuitry to perform the entropy test is further to: determine, for each operation, an entropy index based on a number determined by the operation; determine a maximum entropy index of the determined entropy indices; compare the maximum entropy index with a threshold; and update the processor state based on the comparison (Kounavis, paragraphs 21 and 26-27, and 84-85, teaches determining the maximum entropy value and comparing it to a threshold. Kounavis, abstract, Figure 1B and paragraphs 42-49, teaches that the state of the unit is dependent on the entropy of the data.)  

As per claim 5, Kounavis discloses The processor of claim 2, wherein the data entities comprise one of a byte, a 16-bit word, a 32-bit doubleword, and a nibble (Kounavis, paragraphs 57-60, teaches using 16-bit words, double-words, and nibbles.)  

As per claim 6, Kounavis discloses The processor of claim 2, wherein the circuitry to determine the sum of n highest data entity value frequencies is to perform one or more of: determining a sum of n highest nibble frequencies; determining a sum of n highest most significant nibble frequencies; and determining a sum of n highest least significant nibble frequencies (Kounavis, paragraphs 59, 62, and 81-82, teaches summing the two highest nibble frequencies.)  

As per claim 7, Kounavis discloses The processor of claim 6, wherein n = 2 (Kounavis, paragraph 59, teaches summing the two highest nibble frequencies.)  

As per claim 11, Kounavis discloses The processor of claim 1, wherein the memory hierarchy comprises one or more of a Level-1 (L1) cache, a Level-2 (L2) cache, and a Level-3 (L3) cache (Kounavis, abstract and paragraphs 2, 31, 36-37, and 40, teaches caches.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kounavis in view of Hohmuth (US 2010/0023707).

As per claims 8 and 20, Kounavis does not specifically teach wherein the processor further comprises an RFLAGS register, and the core circuitry is to update the processor state by updating a bit in the RFLAGS register.
Hohmuth discloses wherein the processor further comprises an RFLAGS register, and the core circuitry is to update the processor state by updating a bit in the RFLAGS register (Hohmuth, paragraph 29, teaches that the RFLAGS register stores the current processor state.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hohmuth with the teachings of Kounavis. Kounavis teaches that the processor state is dependent on the entropy of data stored in the system. Hohmuth teaches that the processor state is set by a bit in an RFLAGS register. Therefore, it would have been obvious to have updated the processor state by setting a bit in the RFLAGS register based on the entropy of data stored in the system. This would have been a simple substitution of one known way to change the processor state for another to yield the predictable results of changing the processor state.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kounavis in view of Bennett (US 2004/0123288).

(Kounavis, paragraph 31, teaches detecting repetitions of data and comparing the entropy value to a threshold. Kounavis, paragraphs 51-54 and 65-66, teaches counting the number of repeating nibbles and comparing to a threshold by using a logical OR operation and outputting a true or false or logical one or zero i.e. a Boolean value. Kounavis, abstract, Figure 1B and paragraphs 42-49, teaches that the state of the unit is dependent on the entropy of the data. As this data is processed by the processor, it must be stored in a register.)
However, Kounavis does not specifically teach the processor further comprises a Model-Specific Register (MSR).
Bennett discloses the processor further comprises a Model-Specific Register (MSR) (Bennett, paragraph 24, teaches storing processor state information in the model-specific register.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bennett with the teachings of Kounavis. Kounavis teaches that the processor state is dependent on the entropy of data stored in the system which is calculated and stored in processor registers. Bennett teaches storing processor state information in a model-specific register. Therefore, it would have been obvious to have used the model-specific register to store the information used to determine the processor state as this would have been a simple substitution of one 

As per claim 10, Kounavis discloses The processor of claim 1, wherein … the core circuitry is to update the processor state by storing in the [register] at least one measure of entropy determined by the entropy test (Kounavis, paragraph 31, teaches detecting repetitions of data and comparing the entropy value to a threshold. Kounavis, paragraphs 51-54 and 65-66, teaches counting the number of repeating nibbles and comparing to a threshold by using a logical OR operation and outputting a true or false or logical one or zero i.e. a Boolean value. Kounavis, abstract, Figure 1B and paragraphs 42-49, teaches that the state of the unit is dependent on the entropy of the data. As this data is processed by the processor, it must be stored in a register.)
However, Kounavis does not specifically teach the processor further comprises a Model-Specific Register (MSR).
Bennett discloses the processor further comprises a Model-Specific Register (MSR) (Bennett, paragraph 24, teaches storing processor state information in the model-specific register.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bennett with the teachings of Kounavis. Kounavis teaches that the processor state is dependent on the entropy of data stored in the system which is calculated and stored in processor registers. Bennett teaches storing processor state information in a model-specific register. Therefore, it would have 
 
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
DE 102018125786 – teaches using an entropy test to determine if a device is in an error state.
Deutsch (US 2019/0042369) – teaches performing an entropy test on decoded data.
Copley (US 2007/0152854) – teaches checking the entropy of data to determine if the data is malicious or not.
Dewan (US 2019/0045016) – teaches storing processor state information in a model-specific register.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498